Exhibit 10.8

AMENDMENT NO. 1

TO THE

AMENDED AND RESTATED

FUJITSU DISTRIBUTION AGREEMENT

DATED DECEMBER 21, 2005

THIS AMENDMENT NO. 1 (this “Amendment”) to the Amended and Restated Fujitsu
Distribution Agreement dated December 21, 2005 (the “Agreement”), by and between
Spansion Inc., a Delaware corporation (“Spansion”) and Fujitsu Limited, a
Japanese corporation (“Fujitsu”), is entered into as of December, 2007 and
effective as of October 1, 2007 (the “Amendment Date”).

Whereas, Spansion and Fujitsu wish to further amend the Agreement, it is agreed
that the Agreement shall be modified as follows:

 

  1. Section 1.1 Terms defined in this Agreement is amended by deleting
subsections 1.1.3, 1.1.25, 1.1.43, 1.1.44, 1.1.45 and 1.1.46 and adding the
following new subsections:

1.1.66 “FEI Account” means a Customer listed on Schedule 1.1.66 to Amendment
No. 1 to this Agreement, including its Affiliates located in Fujitsu Territory
and any successor Entity or Person of any of the foregoing.

1.1.67 “JMA Account” means a Customer (including its Affiliates) listed on
Schedule 1.1.67 to Amendment No. 1 to this Agreement. In addition, “JMA Account”
shall include any Entity or person that Fujitsu can demonstrate to Spansion
meets at least one of the following criteria:

1. Entities or persons doing business anywhere in the world, the ownership
interest of which is held thirty percent (30%) or more by one or more Entity or
Person headquartered in Fujitsu Territory.

2. Entities or persons doing business anywhere in the world, the largest
ownership interest of which is owned by one or more Entity or Person
headquartered in Fujitsu Territory; provided that the aggregate ownership
interest of such Entity or Person headquartered in Fujitsu Territory is equal to
or greater than twenty percent (20%).

In case that such Entity or Person which owns the above-mentioned ownership
interest of a JMA Account is a FEI Account, such JMA Account is specifically
referred to as “FEI JMA Account”.

1.1.68 “OEM Account” means an Entity or Person that purchases or otherwise
acquires Products to manufacture any product which (i) is designed by or for, or
whose design is adapted by, any FEI Account or any JMA Account and
(ii) incorporates Product, irrespective of branding or distributor of such
product. OEM Accounts include (without limitation) the Customers listed on
Schedule 1.1.68 to Amendment No. 1 to this Agreement.

 

  2. Section 2.1.1 Grant of Rights is amended to read in its entirety as
follows:

Subject to the terms and conditions of this Agreement, Spansion grants to
Fujitsu the right to market, sell and otherwise distribute Products during the
Term (a) in the Fujitsu Territory and in the Joint



--------------------------------------------------------------------------------

Territory, and (b) to Fujitsu Affiliates, Fujitsu Accounts, FEI Accounts, JMA
Accounts, Global Accounts and OEM Accounts wherever located. Such granted rights
shall allow Fujitsu to maintain its marketing, sales, support and other
relationships (directly or indirectly through Fujitsu Channel Partners) with FEI
Accounts and FEI JMA Accounts with respect to Products as such relationships
existed prior to the Amendment Date and to market, sell and otherwise distribute
Products to FEI Accounts and FEI JMA Accounts without any change to such
relationships on or after the Amendment Date. Spansion acknowledges and agrees,
in planning and conducting its marketing, sales and distribution of Products, to
respect such relationships between FEI Accounts and FEI JMA Accounts and not to
interfere, or permit or cause any other Entity or person to interfere, with such
relationships. For the avoidance of doubt, the term “interfere” will be deemed
to exclude responses by Spansion itself or other Spansion distributors to
requests by FEI Accounts or FEI JMA Accounts without solicitation by Spansion or
such other distributors to purchase Products from Spansion or such other
distributors. No other grant of distribution rights to Fujitsu is implied by
this Agreement. For the avoidance of doubt, Fujitsu’s rights granted hereunder
exclude, among other things, the right to market, sell and otherwise distribute
Products (a) in the Spansion Territory (except with respect to Fujitsu
Affiliates, Fujitsu Accounts, FEI Accounts, JMA Accounts, OEM Accounts and
certain Global Accounts identified in Schedule 2.1), (b) to Spansion Accounts
and Spansion PRC Customers, or (c) any grant of a right of exclusivity to any
territory or account; provided that, if Spansion, or any of its Affiliates or
distributors sells any Product with respect to which Fujitsu or any of its
Affiliates (directly or indirectly through Channel Partners) has contributed any
design or related works or activities and Fujitsu can demonstrate to Spansion
such contribution, Spansion agrees to pay a commission fee commensurate with the
Fujitsu contribution for each such Product sold as separately agreed between
Fujitsu and Spansion.

 

  3. Section 2.2 Sales and Appointment of Other Distributors by Spansion is
amended to read in its entirety as follows:

Beginning on April 1, 2008, Spansion may choose to use any current Fujitsu
Channel Partner in Japan as a Spansion distribution partner. To facilitate the
use of current Fujitsu Channel Partners in Japan by Spansion beginning April 1,
2008, Fujitsu acknowledges that Spansion may begin discussions with current
Fujitsu Channel Partners in Japan immediately following the Amendment Date and
that Spansion may sign a distribution agreement with any such current Fujitsu
Channel Partner in Japan so long as the effective date is April 1, 2008 or
later. Outside of Japan there is no restriction on Spansion signing a
distribution agreement with any current Fujitsu Channel Partner immediately
following the Amendment Date. Spansion and Fujitsu will discuss and agree in
good faith on the details of the schedule and method of transitions of Fujitsu
Channel Partners to Spansion distribution partners and cooperate with each other
to perform in accordance with such agreed schedule and method for such
transitions. Upon transition of any Fujitsu Channel Partner to a Spansion
distribution partner in accordance with this Section, (i) Fujitsu will be
released from its obligations imposed under this Agreement with respect to such
Fujitsu Channel Partner, including, without limitation, obligations of Channel
Management under Section 5.3 and (ii) Fujitsu’s rights under Section 2.1.1 shall
terminate in regards to any account, including FEI Accounts, OEM Accounts,
Fujitsu Account, JMA Accounts and Global Accounts, which has been previously
supported by the Fujitsu Channel Partner(s) transitioned to Spansion only in
case that such account has agreed not to purchase Products from Fujitsu, its
Affiliates or other Fujitsu Channel Partners than those so transitioned.
Notwithstanding the foregoing, if such account supported by Fujitsu Channel
Partner(s) so transitioned has any Affiliate(s), department(s), division(s),
group(s) or other business unit(s) (collectively “Customer Unit”) then currently
not supported by such Fujitsu Channel Partner(s) transitioned, the subsection
(ii) above shall not apply to such Customer Unit.



--------------------------------------------------------------------------------

  4. A new Section 2.3.5 Restructuring of FDI shall be added to the Agreement as
follows:

2.3.5 Restructuring of FDI. Spansion understands that Fujitsu intends to
transfer its semiconductor sales group to FDI (or another Fujitsu Subsidiary) on
or after October 1, 2007. FDI (or such other Fujitsu Subsidiary) will thereupon
change its name to Fujitsu Electronics, Inc. or another name designated by
Fujitsu (“FEI”). From and after the effective date of the foregoing transfer
(the “Transfer Date”), FEI shall have the same rights to purchase, market, sell
and otherwise distribute Products under this Agreement as held by Fujitsu as of
the Transfer Date, subject to all applicable terms and conditions of this
Agreement. From and after the Transfer Date, all references in this Agreement to
FDI shall be deemed to be references to FEI.

 

  5. Section 4.1 Forecasts is amended to read:

Fujitsu working together with Spansion shall, on or before the end of the last
week of the first month of each Quarter, provide Spansion with a non-binding
forecast (a Forecast”) setting forth Fujitsu’s projected Product needs for each
of the five (5) Quarters following such Quarter (“Forecasted Product
Requirements”). Each Forecast will be organized by Spansion on a
Technology-by-Technology basis, and will contain a forecast for each Product
within a particular Technology. Spansion shall use all commercially reasonable
efforts to increase or reduce, as applicable, Production Volume to reflect
Fujitsu’s Forecasted Product Requirements. Spansion shall in any event be able
to adjust Production Volume in order to take into account its assessment of
current market conditions.

 

  6. Section 4.2 Short Supply Guaranteed Allocation is deleted in its entirety.

 

  7. Section 4.3 Spansion Adjustment to Production Volume is deleted in its
entirety.

 

  8. Section 6.1 License is amended to read in its entirety as follows:

Subject to the terms and conditions of this Agreement, Spansion hereby grants to
Fujitsu a non-exclusive, royalty-free, fully paid up license (including the
right to grant sublicenses), during the Term, to use and display the Trademarks
in the Fujitsu Territory and Joint Territory, and anywhere else in the world in
connection with Fujitsu Accounts, FEI Accounts, JMA Accounts, Global Accounts
and OEM Accounts, in all cases solely in connection with the marketing,
promoting, advertising, sale and distribution of Products as expressly permitted
herein, and in connection with Fujitsu’s obligations set forth in Section 5, 9
and 11. Fujitsu shall not have the right to use the Trademarks to form
combination marks with other trademarks, service marks, trade names, designs and
logos.

 

  9. Section 6.5 Documentation is amended to read in its entirety as follows:

Subject to the terms and conditions of this Agreement, Spansion grants to
Fujitsu a non-exclusive, royalty-free, fully paid up license (including the
right to grant sublicenses), during the Term, to use, display, translate, modify
to make consistent with in its own documentation, copy and otherwise reproduce
and distribute (either on its own, or in conjunction with, or as incorporated in
Fujitsu product documentation) the Documentation in the Fujitsu Territory and
Joint Territory, and anywhere in the world in connection with Fujitsu Accounts,
FEI Accounts, JMA Accounts, Global Accounts and OEM



--------------------------------------------------------------------------------

Accounts, solely in connection with the marketing, promoting, advertising, sale
and distribution of Products as expressly permitted herein, and in connection
with Fujitsu’s obligations set forth in Section 5, 9 and 11. Notwithstanding the
foregoing, Fujitsu may not modify the Documentation in a manner that
misrepresents the Products.

 

  10. The first sentence of Section 12.3 Purchase Price of Spansion Content Only
Products is amended to read in its entirety as follows:

The Purchase Price for each SCO Product shall be equal to ninety-five and
seven-tenths percent (95.7%) of RSP at the time the order was booked, other than
the specific SCO Products which (as separately confirmed among Spansion, Fujitsu
and FEI on each customer code and parts number basis) FEI has purchased as a
Customer through Fujitsu or directly under this Agreement before or after the
Amendment Date for incorporation into FEI’s “NVPROM” products to be provided
directly or indirectly to its customers, and the Purchase Price for which shall
be equal to one hundred percent (100%) of RSP at the time the order was booked.

 

  11. Section 12.3.3 is deleted in its entirety and replaced with the following:

The rights granted by Spansion to Fujitsu pursuant to Section 2.1.1 and the
Purchase Price of certain SCO Products specified in Section 12.3, as modified by
Amendment No.1 to this Agreement, are based on Spansion’s and Fujitsu’s intent
to reduce the total cost for sales of Products by Fujitsu and its Affiliates
(“Total Cost”) after the Amendment Date. The general intention goal of the
Parties as of the Amendment Date is to reduce the Total Cost during each six
month period of this Agreement beginning with the fourth quarter of 2007 by 80%
of the Total Cost during the six months period of the fourth quarter of 2006
through the first quarter of 2007 (i.e. the Total Cost during any such six month
period is expected to be reduced to a level of approximately 3.2% of the amount
of the sales by Fujitsu and its Affiliates of Products during the six month
period of the fourth quarter of 2006 through the first quarter of 2007). The
Parties will meet at the beginning of each quarter to discuss how the goal will
be met for the six month period beginning with that quarter.

 

  12. The main body of Section 14.3 Actions is amended to read:

In the event that Spansion delivers a written notice to Fujitsu pursuant to
Section 14 proposing remedial measures, Spansion may sell on its own or grant
the right to another distributor to market, sell and distribute to such Customer
in the specific geographical territory(ies) in which such Customer is being
underserved, provided that the Spansion Board has approved such measures in
accordance with Section 14.2.4 and subject to Fujitsu’s right to arbitrate
pursuant to Section 14.2.5 and the resolution of any such arbitration.

 

  13. Section 20.1 Term is amended to read:

This Agreement will be effective as of the Effective Date, and will continue in
full force and effect until September 30, 2008 (the “Initial Term”), unless
terminated as set forth in this Section 20 (“Term”), provided that Spansion and
FEI shall meet beginning immediately, but in no event not later than January
2008, to discuss and negotiate in good faith a new, successive distribution
agreement between Spansion and FEI (“New Agreement”) with a goal of completing a
new distribution agreement on or before September 30, 2008. The New Agreement
shall contain warranty and indemnification terms not less favorable to FEI than
those provided herein and general business terms reasonably acceptable to both
Parties. The New Agreement shall also allow FEI to maintain its marketing,
sales, support and other



--------------------------------------------------------------------------------

relationships (directly or indirectly) with FEI Accounts and FEI JMA Accounts
with respect to Products and to market, sell and otherwise distribute Products
to FEI Accounts and FEI JMA Accounts without any change to such relationships,
in each case as Fujitsu has been allowed to engage in such activities as set
forth in Section 2.1.1, unless Spansion can demonstrate that Fujitsu’s marketing
or sales performance to such FEI Accounts or FEI JMA Accounts is evidently
unsatisfactory to such FEI Accounts or FEI JMA Accounts. It is understood and
agreed that, notwithstanding (i) the reorganization of Spansion LLC into a
corporate structure, and (ii) the form of that reorganization, Spansion shall be
responsible for all obligations and liabilities of Spansion LLC accruing under
this Agreement commencing as of the Effective Date, to the same extent as if
Spansion were the original party hereto instead of Spansion LLC.

 

  14. Section 20.4 Termination for Reduction in Ownership is deleted in its
entirety.

 

  15. Section 21.7 Notices and Other Communications is amended to reflect the
correct address of Spansion:

Spansion Inc.

915 DeGuigne Drive, MS 176

PO Box 3453

Sunnyvale, CA 94088

Attention: General Counsel

Telephone: 408-962-2500

Fax: 408-616-6659

 

  16. Schedule 1.1.25 Fujitsu PRC Customers is deleted in its entirety.

All terms and conditions of the Agreement not specifically modified by this
Amendment shall remain unchanged and in full force and effect.

 

Spansion Inc.     Fujitsu Limited By:  

/s/ Jeff Davis

    By:  

/s/ Koichi Ishizaka

Name:   Jeff Davis     Name:   Koichi Ishizaka Title:   Executive Vice President
    Title:  

Group Executive Vice President,

Electronic Devices Business Unit

Date:   December 28, 2007     Date:  

 